Citation Nr: 0844370	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-27 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	David R. Lee, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and a friend


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the veteran's claims of 
entitlement to service connection for a dental disorder, 
bilateral hearing loss, tinnitus, and a left knee disability.

By way of background, it is noted that a June 2007 Board 
decision denied the veteran's dental disorder service 
connection claim and remanded the veteran's service 
connection claims for bilateral hearing loss, tinnitus, and a 
left knee disability to the RO for further development.  
After completing the requested development, the RO 
readjudicated the veteran's claims, as reflected by a 
December 2007 rating decision, which granted the veteran's 
hearing loss and tinnitus claims, and supplemental statements 
of the case in December 2007, February 2008, and April 2008, 
which continued to deny the veteran's left knee disability 
claim.


FINDING OF FACT

The medical evidence fails to relate the veteran's current 
left knee disability to service.


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, required notice was completed by a 
letter dated in March 2004.  With respect to the duty to 
assist, the veteran's VA treatment records, private treatment 
records, and a service personnel extract have been obtained, 
although the veteran's service medical records could not be 
located, as discussed below.  There is no indication of any 
additional relevant records that the RO failed to obtain, and 
the veteran was afforded a VA joint examination.  
Additionally, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.    

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

The veteran contends that he fell into a deep trench during 
service while doing night field maneuvers and that his knee 
buckled when he fell, resulting in a painful knee sprain.  
The veteran contends that as a result, it became difficult 
for him to stand for long periods of time as was required by 
his military occupational specialty in food services; 
therefore, he was reassigned to a clerical job.  The veteran 
further contends that this in-service injury has resulted in 
his current left knee disability.

The veteran's service personnel extract reflects that in a 
letter dated in February 1955, the veteran requested a 
compassionate transfer.

The Board notes that the veteran's service medical records 
were among those presumably lost in a fire at the National 
Military Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973.  The Board has kept this unfortunate 
situation in mind while addressing the veteran's claim, and 
realizes that in such situations there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).

A June 2005 private treatment record reflects that the 
veteran had left knee swelling and pain behind his knee from 
a cyst.  Another June 2005 private treatment record notes 
that the veteran's Baker's cyst (popliteal cyst) had 
ruptured.  A July 2005 private treatment record reflects that 
the veteran's left knee swelling had improved, but that he 
was having related left foot swelling.  A July 2005 Indian 
Health Center x-ray of the veteran's left knee revealed mild 
degenerative joint disease, noted as consistent with the 
veteran's age, and severe peripheral vascular disease, noted 
as possibly due to either the veteran's age or diabetes 
mellitus.

At his October 2007 VA joint examination, the veteran 
reported twisting his knee after falling in a trench during 
service for which he sought medical treatment both during and 
after service.  At the time of the examination, the veteran's 
left knee was tender, with painful movement, but no mass 
behind his knee.  After reviewing x-rays of the veteran's 
left knee, the examiner noted that there were atherosclerotic 
calcifications present that suggested a dilation of the 
popliteal artery.  The examiner concluded that the veteran 
had subjective left knee pain with x-ray findings normal for 
the veteran's age.  The examiner opined that the veteran's 
left knee condition was not caused by or a result of twisting 
his knee during military service, based on the x-ray findings 
consistent with the veteran's age, the lack of medical 
records reflecting continuous left knee treatment for 
approximately 50 years since service, and no evidence of 
ligamentous instability on examination. 

An October 2007 Health Service treatment record reflects that 
the veteran underwent a deep venous Doppler of the left 
popliteal area.  The treatment record notes a dilated artery 
behind the veteran's left knee, with his knee joint otherwise 
normal for his age.  The veteran underwent a left knee MRI in 
March 2008 to further evaluate his knee condition, and the 
MRI report reflects that the findings are compatible with a 
Baker's cyst and that the veteran had a small free edge 
radial tear in his medial meniscus.

The medical evidence does not reflect that the veteran's left 
knee condition is related to service.  A VA medical opinion 
found that the veteran's current knee condition could not be 
related to an in-service twisting injury that occurred  
approximately 50 years ago.  The Board notes that this 
opinion was made after reviewing the veteran's claims file 
and is consistent with the lengthy gap between the veteran's 
discharge from service in 1956 and the first left knee 
treatment of record in 2005.  Moreover, the veteran has not 
provided any medical opinion linking his left knee condition 
to service, and the veteran's treatment records reflect that 
his left knee condition was considered consistent with his 
age.

Accordingly, because there is no competent evidence linking 
the veteran's left knee condition to service, the veteran's 
appeal is denied.


ORDER

Service connection for a left knee condition is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


